Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 59 and 69 are objected to because of the following informalities:    
Claim 59 recites “a start of the voice command and an end of the volume command” in lines 2-3 of the claim. The term “volume” should likely be replaced with “voice”. This appears to be a typographical error.
Claim 69 recites “a start of the voice command and an end of the volume command” in lines 2-3 of the claim. The term “volume” should likely be replaced with “voice”. This appears to be a typographical error.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control circuitry configured to” in claim 62.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 61 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 61 is dependent on claim 52 and recites a step of “determining a closest voice-operated device to a second user”.  Unlike parent claim 52, where “a closest voice-operated device to the user” is determined “based on the greatest volume level”, claim 61 does not specify how determining a closest voice-operated device to a second user is accomplished. Furthermore, the only input to the claimed method is “a voice command spoken by a user” (i.e., the claimed first user). There is no identification of any additional input data in any form regarding a second user. Since there is no identification of either the information used or the means by which the claimed “determining” is performed, claim 61 covers every conceivable means for determining a closest voice-operated device to a second user, and is unlimited in scope. Since Applicant’s specification only describes those means known to the inventor for determining a closest voice-operated device to a second user, claim 61 is not supported by the written In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 is dependent on claim 52 and recites a step of “determining a closest voice-operated device to a second user”.  Unlike parent claim 52, where “a closest voice-operated device to the user” is determined “based on the greatest volume level”, claim 61 does not specify how determining a closest voice-operated device to a second user is accomplished. Furthermore, the only input to the claimed method is “a voice command spoken by a user” (i.e., the claimed first user). There is no identification of any additional input data in any form regarding a second user. Since there is no identification of either the information used or the means by which the claimed “determining” is performed, claim 61 covers every conceivable means for determining a closest voice-operated device to a second user, and is unlimited in scope. Since there are no limitations on how the determining is performed, the scope of claim 61 cannot be determined. Claim 61 is therefore considered indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 52-53, 56, 62-63, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piersol et al. (U.S. Patent No. 10,089,072, hereinafter “Piersol”), in view of Jain (U.S. Patent Application Pub. No. 2006/0085183).
In regard to claim 52, Piersol discloses a method (Figs. 10 and 11) comprising: 
detecting, through two voice-operated devices of a plurality of voice-operated devices, a voice command spoken by a user (see Fig. 8A, a plurality of devices 802-808 receive spoken instructions from the user as sampled audio input, column 42, lines 3-17); 
determining a greatest volume level of the voice command (an energy level of the audio input is determined for each device, column 42, lines 42-50; and the device with the highest energy level is selected, column 43, lines 56-64); 
determining, based on the greatest volume level, a closest voice-operated device to the user (the device with the highest energy level is determined to have the highest proximity to the user, column 43, line 64 to column 44, line 2); and 
generating an audible response, through the closest voice-operated device (the device closest to the user is selected to respond to the user, column 43, line 64 to column 44, line 2; the response comprising audible speech output, column 40, line 55 to column 41, line 3).
 Piersol does not disclose that the audible response is generated at a first volume level corresponding to the greatest volume level of the voice command.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate the audible response at a first volume corresponding to the greatest volume level of the voice command, because this allows the generated audible response to meet the volume level required by the current circumstances, as suggested by Jain (paragraphs [0006-0007]).

	In regard to claim 53, Piersol does not disclose determining whether the greatest volume level corresponds to a whisper; and wherein generating an audible response at the first volume level comprises generating a whisper response.
	Jain discloses determining whether the greatest volume level corresponds to a whisper (Fig. 3, determine if a whisper has been uttered, paragraphs [0045-0048]); and 
	wherein generating an audible response at the first volume level comprises generating a whisper response (when a whisper has been uttered, the dialog output is generated as a whisper at the volume of the detected whisper, paragraph [0053]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine whether the greatest volume level corresponds to a whisper and generate a whisper response, because it would allow allows the generated audible response to meet the volume level required by the current circumstances, as suggested by Jain (paragraphs [0006-0008]).


determining the greatest volume level of the voice command comprises: 
	for each voice-operated device of the plurality of voice-operated (in response to detecting spoken instruction, devices 802-808 each broadcast values based on the audio input, column 42, lines 18-41) devices: 
		determining a detected volume level of the voice command (an energy level is determined by each device, column 42, lines 42-50); and 
		associating the detected volume level with a corresponding device identifier (each device broadcasts a device type identifier, column 42, line 65 to column 43, line 8); and 
		determining, based on detected volume levels, the greatest volume level of the voice command (the highest energy level is determined by each device, column 43, line 56 to column 44, line 2).

In regard to claim 62, Piersol discloses a system (Fig. 12) comprising:
control circuitry (processing unit 1208) configured to: 
detect, through two voice-operated devices of a plurality of voice-operated devices, a voice command spoken by a user (see Fig. 8A, a plurality of devices 802-808 receive spoken instructions from the user as sampled audio input, column 42, lines 3-17); 
determine a greatest volume level of the voice command (an energy level of the audio input is determined for each device, column 42, lines 42-50; and the device with the highest energy level is selected, column 43, lines 56-64); 

generate an audible response, through the closest voice-operated device (the device closest to the user is selected to respond to the user, column 43, line 64 to column 44, line 2; the response comprising audible speech output, column 40, line 55 to column 41, line 3).
 Piersol does not disclose that the audible response is generated at a first volume level corresponding to the greatest volume level of the voice command.
Jain discloses a system for generating an audible response to a voice command, wherein the audible response is generated at a first volume level corresponding to the greatest volume level of the voice command (a dialog output is generated at a volume matching a detected speech input, paragraph [0037]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate the audible response at a first volume corresponding to the greatest volume level of the voice command, because this allows the generated audible response to meet the volume level required by the current circumstances, as suggested by Jain (paragraphs [0006-0007]).

In regard to claim 63, Piersol does not disclose the control circuitry is configured to determine whether the greatest volume level corresponds to a whisper; and generate an audible response at the first volume level by generating a whisper response.
	Jain discloses control circuitry configured to determine whether the greatest volume level corresponds to a whisper (Fig. 3, determine if a whisper has been uttered, paragraphs [0045-0048]); and 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine whether the greatest volume level corresponds to a whisper and generate a whisper response, because it would allow allows the generated audible response to meet the volume level required by the current circumstances, as suggested by Jain (paragraphs [0006-0008]).

In regard to claim 66, Piersol discloses the voice command is detected by the plurality of voice-operated devices (see Fig. 8A, a plurality of devices 802-808 receive spoken instructions from the user as sampled audio input, column 42, lines 3-17); and
the control circuitry is configured to determine the greatest volume level by: 
	for each voice-operated device of the plurality of voice-operated (in response to detecting spoken instruction, devices 802-808 each broadcast values based on the audio input, column 42, lines 18-41) devices: 
		determining a detected volume level of the voice command (an energy level is determined by each device, column 42, lines 42-50); and 
		associating the detected volume level with a corresponding device identifier (each device broadcasts a device type identifier, column 42, line 65 to column 43, line 8); and 
		determining, based on detected volume levels, the greatest volume level of the voice command (the highest energy level is determined by each device, column 43, line 56 to column 44, line 2).

(s) 55, 57, 65, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piersol, in view of Jain, and further in view of Degges, Jr. et al. (U.S. Patent No. 9,830,924, hereinafter “Degges”).
	In regard to claim 55, Piersol discloses determining the greatest volume level of the voice command comprises: 
	measuring an unfiltered volume level of the voice command (an energy level of the audio input is determined for each device, column 42, lines 42-50).
	While Piersol discloses the greatest volume level may be based on a signal to noise ratio (column 42, lines 42-50), Piersol and Jain do not specifically disclose determining a level of background noise; filtering the voice command to remove the level of background noise; and calculating a filtered volume level of the voice command.
	Degges discloses a method for matching an input volume to an output volume, wherein determining an input volume level comprises:
	determining a level of background noise (when determining a relative intensity of a speech command, the intensity of ambient noise is determined, column 5, line 62 to column 6, line 3); 
	filtering the voice command to remove the level of background noise (bandpass filtering is performed to improve the signal to noise ratio, column 5, lines 23-37); and 
	calculating a filtered volume level of the voice command (the relative intensity is determined based on the filtered signal, column 5, line 62 to column 6, line 3).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further determine a filtered volume level of the voice command, because this would compensate for the speaker speaking louder than they realize in a high noise environment, as suggested by Degges (column 7, line 65 to column 8, line 13).


	determining volume levels of the voice command at the two voice-operated devices (an energy level is determined by each device, column 42, lines 42-50); and
	determining the greatest volume level based on the volume levels (the highest energy level is determined by each device, column 43, line 56 to column 44, line 2).
	Piersol and Jain do not disclose adjusting the volume levels based on a difference in sensitivities of the two voice-operated devices.
	Degges discloses determining an input volume level based on adjusting the volume levels based on a difference in sensitivities of the two voice-operated devices (audio levels are calibrated by determining a sensitivity of a microphone, column 7, lines 6-34).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the volume levels based on a difference in sensitivities of the two voice-operated devices, because this would adjust the volume based on the calculated relative intensity and calibrated to the specific devices, as suggested by Degges (column 7, lines 6-34 and column 8, lines 14-21).

In regard to claim 65, Piersol discloses the control circuitry is configured to determine the greatest volume level of the voice command by: 
	measuring an unfiltered volume level of the voice command (an energy level of the audio input is determined for each device, column 42, lines 42-50).
	While Piersol discloses the greatest volume level may be based on a signal to noise ratio (column 42, lines 42-50), Piersol and Jain do not specifically disclose determining a level of background 
	Degges discloses a system for matching an input volume to an output volume, wherein determining an input volume level comprises:
	determining a level of background noise (when determining a relative intensity of a speech command, the intensity of ambient noise is determined, column 5, line 62 to column 6, line 3); 
	filtering the voice command to remove the level of background noise (bandpass filtering is performed to improve the signal to noise ratio, column 5, lines 23-37); and 
	calculating a filtered volume level of the voice command (the relative intensity is determined based on the filtered signal, column 5, line 62 to column 6, line 3).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further determine a filtered volume level of the voice command, because this would compensate for the speaker speaking louder than they realize in a high noise environment, as suggested by Degges (column 7, line 65 to column 8, line 13).

	In regard to claim 67, Piersol discloses determining the control circuitry is configured to determine the greatest volume level of the voice command by:
	determining volume levels of the voice command at the two voice-operated devices (an energy level is determined by each device, column 42, lines 42-50); and
	determining the greatest volume level based on the volume levels (the highest energy level is determined by each device, column 43, line 56 to column 44, line 2).
	Piersol and Jain do not disclose adjusting the volume levels based on a difference in sensitivities of the two voice-operated devices.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the volume levels based on a difference in sensitivities of the two voice-operated devices, because this would adjust the volume based on the calculated relative intensity and calibrated to the specific devices, as suggested by Degges (column 7, lines 6-34 and column 8, lines 14-21).


	Claim(s) 58 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piersol, in view of Jain, and further in view Zuberec et al. (U.S. Patent Application Pub. No. 2005/0165609, hereinafter “Zuberec’”).
	In regard to claim 58, Piersol and Jain do not disclose the claimed steps.
Zuberec discloses a speech recognition method that generates audible responses (Fig. 5), comprising:
determining a first time corresponding to when the audible response was generated (the system speaks a reply to the user, paragraph [0058));
calculating a second time, wherein the second time is the first time added to a time period (upon completion of the spoken reply, a response time is started in which the user is expected to speak, e.g. 10 seconds, paragraph [0059]);
identifying a display device associated with a user (see Fig. 7, a graphical interface 300 is generated for the user, paragraph [0060));

transmitting, based on whether an acknowledgement was received at a third time, the visual representation to the display device, wherein the third time is before the second time (if an utterance is detected before the response time has elapsed, the graphical display is updated accordingly, paragraphs [0065-0066)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to transmit a visual representation of the response to a display device based on whether an acknowledgment was received at a time prior to a second time, because it advantageously provides feedback concerning the state of the system, as taught by Zuberec (paragraph [0070)).

In regard to claim 68, Piersol and Jain do not disclose the claimed steps.
Zuberec discloses control circuitry configured to:
determine a first time corresponding to when the audible response was generated (the system speaks a reply to the user, paragraph [0058));
calculate a second time, wherein the second time is the first time added to a time period (upon completion of the spoken reply, a response time is started in which the user is expected to speak, e.g. 10 seconds, paragraph [0059]);
identify a display device associated with a user (see Fig. 7, a graphical interface 300 is generated for the user, paragraph [0060));
generate for display a visual representation of the audible response (a graphical display indicating a command was detected is prepared, paragraph [O066]); and
transmit, based on whether an acknowledgement was received at a third time, the visual representation to the display device, wherein the third time is before the second time (if an utterance is 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to transmit a visual representation of the response to a display device based on whether an acknowledgment was received at a time prior to a second time, because it advantageously provides feedback concerning the state of the system, as taught by Zuberec (paragraph [0070)).


Claim(s) 59 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piersol, in view of Jain, and further in view of Kim et al. (U.S. Patent No. 10,621,980, hereinafter “Kim”).
In regard to claim 59, Piersol and Jain do not disclose determining a change in volume level between a start of the voice command and an end of the volume command.
Kim discloses a method for determining a closest device to a user comprising:
determining a change in volume level between a start of the voice command and an end of the volume command (Fig. 5A, the audio signal strength received by a plurality of devices is determined, column 8, lines 30-51); and
in response to determining that the change is indicative of a decrease in volume level, determining that the user has moved away from the closest voice-operated device (e.g., audio signal 131 decreases in signal strength, and it is determined the user has moved away from the corresponding device 130, column 8, lines 52-63).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine the change in volume level between a start of the voice command and an end of the volume command, because it would allow the temporal segment with the best audio signal strength from a plurality of devices to be selected for each temporal segment of the voice 

In regard to claim 69, Piersol and Jain do not disclose determining a change in volume level between a start of the voice command and an end of the volume command.
Kim discloses control circuitry configured to:
determine a change in volume level between a start of the voice command and an end of the volume command (Fig. 5A, the audio signal strength received by a plurality of devices is determined, column 8, lines 30-51); and
in response to determining that the change is indicative of a decrease in volume level, determine that the user has moved away from the closest voice-operated device (e.g., audio signal 131 decreases in signal strength, and it is determined the user has moved away from the corresponding device 130, column 8, lines 52-63).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine the change in volume level between a start of the voice command and an end of the volume command, because it would allow the temporal segment with the best audio signal strength from a plurality of devices to be selected for each temporal segment of the voice command, and also select the device that was closest to the user at the last temporal segment to respond to the user, as taught by Kim (column 6, lines 12-33 and column 10, lines 38-46).


Claim(s) 60 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piersol, in view of Jain, in further view of Kim, and further in view of Stewart et al. (U.S. Patent Application Pub. No. 2017/0289676, hereinafter “Stewart”).

Stewart discloses a method for responding to a user based on the location of the user, wherein:
the closest voice-operated device is a starting voice-operated device (presentation of a response starts at an apparatus proximate to the user, paragraph [0054]); 
the audible response comprises a first component and a second component (fourth data comprising a response, paragraph [0054]); and 
generating the audible response comprises: 
generating the first component of the audible response at the starting voice-operated device (the fourth data is output via the apparatus, paragraph [0055]); and 
generating the second component of the audible response at another voice- operated device along a path of movement of the user (upon receiving a new location of the user, the remaining response is output via the device proximate to the new location of the user, paragraphs [0056-0057]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate the second component of the audible response at another voice-operated device along a path of movement of the user, because outputting the audible response along the user’s path of movement provides such advantages as preserving power and increased privacy, as taught by Stewart (paragraph [0082]).

In regard to claim 60, Piersol, Jain, and Kim do not disclose generating the second component of the audible response at another voice-operated device along a path of movement of the user.
Stewart discloses control circuitry for responding to a user based on the location of the user, wherein:

the audible response comprises a first component and a second component (fourth data comprising a response, paragraph [0054]); and 
the control circuitry is configured to generate the audible response by: 
generating the first component of the audible response at the starting voice-operated device (the fourth data is output via the apparatus, paragraph [0055]); and 
generating the second component of the audible response at another voice- operated device along a path of movement of the user (upon receiving a new location of the user, the remaining response is output via the device proximate to the new location of the user, paragraphs [0056-0057]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate the second component of the audible response at another voice-operated device along a path of movement of the user, because outputting the audible response along the user’s path of movement provides such advantages as preserving power and increased privacy, as taught by Stewart (paragraph [0082]).


Claim(s) 61 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piersol, in view of Jain, and further in view of Stewart et al. (U.S. Patent Application Pub. No. 2017/0289676, hereinafter “Stewart”).
In regard to claim 61, Piersol and Jain do not disclose a second user.
Stewart discloses a method for responding to a user based on the location of the user, wherein the user is a first user (a first user near device A, paragraph [0083]), the method further comprising: 

generating a second audible response to the voice command through the closest voice- operated device to the second user (both device A and device B output audio based on the preferences of the respective users, paragraph [0083]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine a closest voice operated device to a second user and generate a second audible response through that device, because it would allow two users in the same area but proximate to different devices to each receive an audio response, as suggested by Stewart (paragraph [0080]).

In regard to claim 71, Piersol and Jain do not disclose a second user.
Stewart discloses control circuitry for responding to a user based on the location of the user, wherein the user is a first user (a first user near device A, paragraph [0083]), wherein the control circuitry is configured to: 
determine a closest voice-operated device to a second user, wherein the closest voice- operated device to the second user is different from the closest voice-operated device to the first user (a second user near device B, paragraph [0083]); and 
generate a second audible response to the voice command through the closest voice- operated device to the second user (both device A and device B output audio based on the preferences of the respective users, paragraph [0083]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine a closest voice operated device to a second user and generate a .


Allowable Subject Matter
Claims 54 and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not disclose or suggest to store the first volume level in a user profile associated with the user in response to receiving an acknowledgement corresponding to the audible response.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 1/24/22
/BRIAN L ALBERTALLI/               Primary Examiner, Art Unit 2656